Name: Commission Regulation (EC) No 2809/94 of 18 November 1994 on the supply of milk products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 19 . 11 . 94 Official Journal of the European Communities No L 298/5 COMMISSION REGULATION (EC) No 2809/94 of 18 November 1994 on the supply of milk products as food aid 790/91 (*) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain recipients 4 025 tonnes of milk powder ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No HAS ADOPTED THIS REGULATION : Article 1 Milk products shall be mobilized in the Community, as Community food aid, for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 370, 30 . 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p . 6. (3) OJ No L 136, 26. 5 . 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . No L 298/6 Official Journal of the European Communities 19 . 11 . 94 ANNEX I LOTS A, B and C 1 . Operation Nos (') : see Annex II 2. Programme : 1994 3. Recipient (2) (*) : Euronaid, PO Box 12, NL-2501 CA Den Haag, Nederland (tel . (31-70) 33 05 757 ; fax 36 41 701 ; telex 30960 EURON NL) 4. Representative of the recipient (9) : to be designated by the recipient 5. Place or countries of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (3) (6) : (see OJ No C 114, 29. 4. 1991 , p . 1 (under I .B ( 1 ))) 8 . Total quantity : 1 265 tonnes 9. Number of lots : three (see Annex II) 10 . Packaging and marking (^ (8) : 25 kg See OJ No C 114, 29 . 4. 1991 , p. 1 (under I.B(2), IJ\(2) (3) and I .B(3)) Language to be used for the marking : see Annex II 1 1 . Method of mobilization : the Community market Manufacture of skimmed-milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 9  29. 1 . 1995 1 8. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 12. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19. 12. 1994 (b) period for making the goods available at the port of shipment : 23. 1  12. 2. 1995 (c) deadline for the supply :  22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, BÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles, (telex 22037 AGREC B ; fax (32-2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4): refund applicable on 10 . 11 . 1994, fixed by Commission Regulation (EC) No 2616/94 (OJ No L 279, 28 . 10 . 1994, p. 12) 19 . 11 . 94 Official Journal of the European Communities No L 298/7 LOTS D 1 . Operation Nos ('): See Annex II 2. Programme : 1994 3 . Recipient (2) : World Food Programme, Via Cristoforo Colombo 426, 1-00145 Roma (telex 626675 I WFP) 4. Representative of the recipient : to be designated by the recipient 5. Place or country of destination : see Annex II 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods Of6): (see OJ No C 114, 29. 4. 1991 , p. 1 , I. B. ( 1 )) 8 . Total quantity : 1 960 tonnes 9 . Number of lots : one (see Annex II) 10 . Packaging and marking Q : see OJ No C 114, 29. 4. 1991 , p. 1 (I. A (2) (3), I. B (2) and I-B (3)) Language to be used for the marking : see Annex II 1 1 . Method of mobilization of product : the Community market Manufacture of skimmed milk powder, and the incorporation of vitamins, must be carried out after the award of the tender 1 2. Stage of supply : free at port of shipment 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 9  29. 1 . 1 995 18 . Deadline for the supply :  19 . Procedure for determining the costs of supply : invitation to tender 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 12. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19 . 12. 1994 (b) period for making the goods available at the port of shipment : 23. 1  12. 2. 1995 (c) deadline for the supply :  22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention Mr T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles ; (telex 22037 AGREC B ; fax (32-2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 10. 11 . 1994, fixed by Commission Regulation (EC) No 2616/94 (OJ No L 279, 28 . 10 . 1994, p. 12) No L 298/8 Official Journal of the European Communities 19 . 11 . 94 LOT E 1 . Operation No ('): 1754/93 2. Programme : 1993 3. Recipient (2) : Honduras 4. Representative of the recipient : Europe : Ambassade de Honduras, avenue des Gaulois 3, B-1040 Bruxelles (tel . (32 2) 734 00 00) Honduras : SECPLAN (Secreteria de PlanificaciÃ ³n, CoordinaciÃ ³n y Presu ­ puesto) Sr Orlando Funez Cruz, Edificio Banadesa. Comayaguela, Apartado Postal 1327 (fax (504) 38 17 77) 5. Place or country of destination (*) : Honduras 6. Product to be mobilized : vitaminized skimmed-milk powder 7. Characteristics and quality of the goods (*) : see OJ No C 114, 29. 4. 1991 , p. 1 (under I.B ( 1 )) 8 . Total quantity : 650 tonnes 9. Number of lots : one 10. Packaging and marking (n) : see OJ No C 114, 29. 4. 1991 , p. 1 (under I.B.(2), IA(2) (3), I.B^3)) markings in Spanish 11 . Method of mobilization : the Community market The skimmed-milk powder must be manufactured and the vitamins incorporated after the award of the tender 12. Stage of supply : free at destination 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : Cia Almacenadora (COALSA), Bufalo, Villaneuva Km. 8 , San Pedro de Sula, Sr. Douglas Ramirez (tel . (504)53 18 88) 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 1 . 1995 18 . Deadline for the supply : 19. 2. 1995 19. Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 12. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19 . 12. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23 . 1  5. 2. 1995 (c) deadline for the supply : 5. 3 . 1995 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on request by the successful tenderer (4): refund applicable on 10. 11 . 1994, fixed by Commission Regulation (EC) No 2616/94 (OJ No L 279, 28.10.1994, p. 12). 19. 11 . 94 Official Journal of the European Communities No L 298/9 LOTS F and G 1 . Operation Nos (') : 1749/93 (lot F) and 1750/93 (lot G) 2. Programme : 1993 3 . Recipient (2) : Nicaragua 4. Representative of the recipient : ENIMPORT (Sr Regi Delgadillo), carretera a Masaya, frente a camino de Oriente, Managua (tel . 671032 ; fax 784843) 5. Place or country of destination (*) : Nicaragua 6. Product to be mobilized : vitaminized skimmed-milk powder 7 . Characteristics and quality of the goods (3) (6) : OJ No C 114, 29 . 4. 1991 , p. 1 (under I.B (1)) 8 . Total quantity : 1 000 tonnes 9. Number of lots : two (lot F : 500 tonnes ; lot G : 500 tonnes) 10 . Packaging and marking Q (10) : OJ No C 114, 29. 4. 1991 , p . 1 (under IA.(2) (3), I.B.(2) and I.B.(3)) Markings in Spanish 11 . Method of mobilization of product : the Community market The manufacture of the skimmed-milk powder and the incorporation of vitamins must be carried out after the award of the tender 1 2. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : San Juan del Sur 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 1 . 1995 18 . Deadline for the supply : 19 . 2. 1995 19 . Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 12. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19. 12. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 1  5. 2. 1995 (c) deadline for the supply : 5. 3 . 1995 22. Amount of the tendering security : ECU 20 per tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Bruxelles (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on request by the successful tenderer (4) : refund applicable on 10 . 11 . 1994, fixed by Commission Regulation (EC) No 2616/94 (OJ No L 279, 28 . 10. 1994, p. 12) No L 298/10 Official Journal of the European Communities 19 . 11 . 94 LOT H 1 . Operation No ('): 1652/93 2. Programme : 1993 3. Recipient (2) : UNRWA, Supply Division, Vienna International Centre, PO Box 700, A-1400 Vienna, Austria (telex 135310 UNRWA A ; fax ( 1 ) 230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, PO Box 484, Amman, Jordan, (tel . 962(6)74 19 14, 77 22 26 ; telex 23402 UNRWA JFO JO ; fax 962(6)74 63 61 ) 5. Place or country of destination Q : Jordan 6. Product to be mobilized : whole milk powder 7. Characteristics and quality of the goods (3) (*) : (see OJ No C 1 14, 29. 4. 1991 , p. 1 (under I.C (1 )) 8 . Total quantity : 150 tonnes 9. Number of lots : one 10. Packaging and marking Q (n) : 1 kg sachets See OJ No C 114, 29 . 4. 1991 , p. 1 , (under I.C (2), I.C (3) and IA (1) (1 )) Markings in English Supplementary markings : 'UNRWA  Date of expiry . . (date of manufacture plus nine months) 1 1 . Method of mobilization : the Community market The whole milk powder must be manufactured after the award of the tender 12. Stage of supply : free at destination 13. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : UNRWA warehouses, Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 1 . 1995 18. Deadline for the supply : 19. 2. 1995 19. Procedure for determining the costs of supply : invitation to tender 20. Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 12. 1994 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19. 12. 1994 (b) period for making the goods available at the port of shipment in case of award of tender at port of shipment stage : 23. 1  5. 2. 1995 (c) deadline for the supply : 5. 3. 1995 22. Amount of tendering security : ECU 20 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi, B- 1 049 Brux ­ elles (telex 22037 AGREC B ; telefax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4): refund applicable on 10. 11 . 1994, fixed by Commission Regulation (EC) No 2616/94 (OJ No L 279, 28 . 10 . 1994, p. 12) 19 . 11 . 94 Official Journal of the European Communities No L 298/ 11 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium-134 and - 137 and iodine-131 levels. B3 and B4 : Radiation certificate and the certificate of origin must be legalized by the diplomatic repre ­ sentation in the country of origin of the goods. (4) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1.8 . 1987, p. 56), as last amended by Regula ­ tion (EEC) No 2226/89 (OJ No L 214, 25. 7. 1989, p. 10), is applicable as regards the export refund. The date referred to in Article 2 of the said Regulation is that referred to in point 25 of this Annex. The amount of the refund, shall be converted into national currency by applying the agricultural conver ­ sion rate applicable on the day of completion of the customs export formalities. The provisions of Articles 13 to 17 of Commission Regulation (EEC) No 1068/93 (OJ No L 108, 1 . 5. 1993, p. 106), as amended by Regulation (EC) No 547/94 (OJ No L 69, 12. 3 . 1994, p. 1 ), shall not apply to this amount. (*) Commission delegation to be contacted by the successful tenderer : OJ No C 114, 29 . 4. 1991 , p. 33 (lots E, F, and G : see Costa Rica). (6) The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  health certificate (C 6 : the document must be legalized by the diplomatic representation in the country of origin of the goods),  Veterinary certificate issued by an official entity stating that the product was processed with pasteu ­ rized milk, coming from healthy animals, processed under excellent sanitary conditions which are supervised by qualified technical personnel and that the area of production of raw milk had not regis ­ tered foot-and-mouth disease nor any other notifiable infectious/contagious disease during the 12 months prior to the processing. Lots A, B and C : The veterinary certificate must state the temperature and duration of the pasteurization, the temperature and duration in the spray-drying tower and the expiry date for consumption. Q Notwithstanding OJ No C 1 14, point I. B (3) (c) or I. C (3) (c) is replaced by the following : ' the words "European Community"'. (8) Shipment to take place in 20-foot containers, condition FCL/FCL each containing 15 tonnes net. The supplier shall be responsible for the cost of making the containers available in the stack position to the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal. The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. The successful tenderer has to submit to the recipient's agent a complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered locktainer (Sysko locktainer 1 80 seal), number of which to be provided to the beneficiary's forwarder. (9) The supplier should send a duplicate of the original invoice to : Willis Corroon Scheuer, PO Box 1315, NL-1000 BH Amsterdam. (10) The bags shall be stacked, maximum 40, on wooden pallets (made of pine, fir or poplar wood) measuring not more than 1 200 x 1 400 mm, and with the following features :  four-way entry, non reversible, with wings,  a top deck consisting of a minimum of seven planks (width : 100 mm ; thickness : 22 mm),  a bottom deck consisting of three planks (width : 100 mm ; thickness : 22 mm),  three bearers (width : 100 mm ; thickness : 22 mm),  nine dowels : 100 x 100 x 78 mm minimum. No L 298/12 Official Journal of the European Communities 19. 11 . 94 The palletized bags shall be covered by a shrink film ('shrink wrapping or 'stretch wrapping ) of a thick ­ ness of at least 150 microns. The whole of the above must be bound, in each direction, by two nylon straps of a width of not less than 15 mm with plastic buckles. The bags are further protected by board or wood placed between the bags and straps. (") Placed in 20-foot containers. The free holding period for containers must be at least 15 days. 19 . 11 . 94 Official Journal of the European Communities No L 298/ 13 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II Lote Parti Partie Ã Ã ±Ã Ã Ã ¯Ã ´Ã ± Lot Lot Lotto Partij Lote Cantidad total (en toneladas) TotalmÃ ¦ngde (i tons) Gesamtmenge (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale (en tonnes) QuantitÃ totale (in tonnellate) Totale hoeveelheid (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (i tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n0 Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? PaÃ ­s de destino Bestemmelsesland Bestimmungsland Ã §Ã Ã Ã ± ÃÃ Ã ¿Ã ¿Ã Ã ¹Ã Ã ¼Ã ¿Ã  Country of destination Pays de destination Paese di destinazione Land van bestemming PaÃ ­s de destino Lengua que se debe utilizar en la rotulaciÃ ³n MÃ ¦rkning pÃ ¥ fÃ ¸lgende sprog Kennzeichnung in folgender Sprache Ã Ã »Ã Ã Ã Ã ± ÃÃ ¿Ã ÃÃ Ã ­ÃÃ µÃ ¹ Ã ½Ã ± Ã Ã Ã ·Ã Ã ¹Ã ¼Ã ¿ÃÃ ¿Ã ¹Ã ·Ã ¸Ã µÃ ¯ Ã ³Ã ¹Ã ± Ã Ã · Ã Ã ®Ã ¼Ã ±Ã ½Ã Ã · Language to be used for tne marking Langue Ã utiliser pour le marquage Lingua da utilizzare per la marcatura Taal te gebruiken voor de opschriften Lingua a utilizar na rotulagem A 410 A 1 : 15 815/94 Sierra Leone English A 2 : 200 816/94 Liberia English A 3 : 90 818/94 Ghana English A 4 : 15 819/94 Mali Frangais A 5 : 15 820/94 Mali Francis A 6 : 30 821 /94 Mali Frangais A 7 : 45 822/94 Niger Frangais B 435 B 1 : 15 823/94 Madagascar Frangais B 2 : 15 824/94 Ethiopia English B 3 : 180 825/94 Egypt English B 4 : 90 826/94 Egypt English B 5 : 75 827/94 Liban Frangais B 6 : 60 831 /94 Bangladesh English C 420 CI : 60 832/94 Haiti Frangais C 2 : 75 833/94 Haiti Frangais C 3 : 165 834/94 Peru Espafiol C 4 : 45 835/94 Peru Espanol C 5 : 45 836/94 Peru Espanol C 6 : 30 837/94 Chile Espanol D 960 D 1 : 120 740/94 Ecuador Espanol D 2 : 180 741 /94 Ecuador Espanol D 3 : 227 742/94 Ecuador Espanol D 4 : 322 743/94 Guyana English D 5 : 111 744/94 Mauritanie Frangais